Exhibit 10.4

 

EXECUTION VERSION

 

THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

 

THIS THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT (the “Amendment”) is made as
of the 25th day of April, 2016, by and between VIRGINIA HEALTHCARE CENTER, LLC,
a Virginia limited liability company, having an address at c/o Gyrodyne, LLC,
One Flowerfield, Suite 24, St. James, NY 11780, Attn: Peter Pitsiokos, Chief
Operating Officer (“Seller”) and JAG ASSOCIATES, L.L.C., a Virginia limited
liability company, having an address 7717 Carlton Place, McLean, VA 22102, Attn:
Ambrish Gupta, or its permitted assigns (“Purchaser”).

 

 

R E C I T A L S:

 

A.     Purchaser and Seller entered into that certain Purchase and Sale
Agreement dated as of February 4, 2016, as amended by that certain First
Amendment to Purchase and Sale Agreement dated as of February 22, 2016, and that
certain Second Amendment to Purchase and Sale Agreement dated as of April 8,
2016 (collectively, the “Agreement”) pursuant to which Seller agreed to sell to
Purchaser, and Purchaser agreed to purchase from Seller, that certain Property
(as defined in the Agreement) on the terms and conditions set forth therein.

 

B.     Seller and Purchaser desire to amend certain terms and conditions of the
Agreement as hereinafter set forth.

 

W I T N E S S E T H:

 

NOW, THEREFORE, and in consideration of the foregoing recitals, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchaser, intending to be legally bound, do hereby
agree, and amend the Agreement, as follows:

 

1.     Purchase Price Adjustment.

 

a.     Section 3.1 of the Agreement is hereby amended to change the Purchase
Price to Fourteen Million Fifteen Thousand and No/100 Dollars ($14,015,000.00).

 

b.     Purchaser acknowledges that Purchaser (i) has completed its evaluation of
the Property; (ii) has decided to proceed to Closing; (iii) agrees that the
Earnest Money Deposit is non-refundable, except as may be provided under Section
13.1 of the Agreement; (iv) shall accept the Property pursuant to Section 5.4 of
the Agreement; and (v) agrees that the Three Hundred Thousand and No/100 Dollars
($300,000.00) reduction of the Purchase Price, as reflected in Section 1(a) of
this Amendment, reflects the mutually agreed sum for Purchaser to address
Property conditions to Purchaser’s satisfaction.

 

2.     New Leases.     In accordance with Section 7.1(c) of the Agreement,
Seller and Purchaser agree to allocate financial obligations in connection with
three (3) new Leases as follows:

 

a.     Active Family Wellness Lease. Seller shall pay all leasing commissions
due to Trust Properties and all soft costs associated with the space plan of the
Premises and the architectural drawings for the Turnkey Work. Purchaser shall,
in Purchaser’s sole discretion, engage contractors to construct the Turnkey
Work, and Purchaser shall pay the hard cost of constructing the Turnkey Work.

 

 
 

--------------------------------------------------------------------------------

 

 

b.     Stone Springs Pharmacy. Seller shall pay all leasing commissions due to
Trust Properties and all soft costs associated with the space plan of the
Premises and the architectural drawings for the Turnkey Work. Purchaser shall,
in Purchaser’s sole discretion, engage contractors to construct the Turnkey
Work, and Purchaser shall pay the hard costs of constructing the Turnkey Work.

 

c.     Interim Leases. In the event that Seller enters into additional new
leases for premises at the Property pursuant to Section 7.1(c) of the Agreement
between the date of this Third Amendment and the Closing Date, Purchaser shall
pay all leasing commissions due to Trust Properties and all soft costs
associated with the space plan of the Premises and the architectural drawings
for the Turnkey Work and all hard costs of constructing the Turnkey Work, which
shall be performed by contractors selected by Purchaser in Purchaser’s sole
discretion.

 

3.     Master Lease.     The Master Lease, which is defined in Section 8.1, and
attached as Exhibit L, of the Agreement is hereby amended and replaced with the
form of Master Lease attached hereto as Amended Exhibit L.

 

4.     Permitted Assignee.     Seller acknowledges that Purchaser intends to
take title to the Property through a permitted assignee in accordance with
Section 15.1 of the Agreement. Such permitted assignee shall be One Capital
Partners, LLC.

 

5.     Definitions.     Unless otherwise defined herein, all capitalized terms
used in this Amendment shall have the same meaning ascribed to such terms in the
Agreement.

 

6.     Severability.     If any provision of this Amendment is held to be
invalid or unenforceable, the same shall not affect the validity or
enforceability of any of the other provisions of this Amendment, which shall
continue in full force and effect, as if the invalid or unenforceable provision
had been deleted.

 

7.     Construction.      If any provision of this Amendment conflicts with any
provision of the Agreement, the provisions of this Amendment shall be
controlling.

 

8.     Entire Agreement.     The Agreement, as amended by this Amendment,
constitutes the entire agreement between the Seller and Purchaser with respect
to the subject matter hereof, superseding all, if any, prior verbal discussions
or agreements between Seller and Purchaser. As modified by the terms of this
Amendment, all terms and conditions of the Agreement shall continue in full
force and effect, and shall bind the parties hereto, and their respective
successors and assigns. This Amendment shall become effective only upon its
execution and delivery by Seller and Purchaser.

 

9.     Counterparts.     This Amendment may be executed in counterparts, each of
which counterparts shall be an original, but all of which counterparts shall
constitute one and the same agreement.

 

 

[signatures appear on the next page]

 

 
2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Seller, Purchaser and Escrow Agent have respectively
executed this Agreement as of the Effective Date.

 

 

Date Executed: 

SELLER:

 

      April __, 2016

VIRGINIA HEALTHCARE CENTER, LLC,

a Virginia limited liability company

 

 

 

 

 

 

  By:

Gyrodyne, LLC

its Sole Member

           

 

 

 

 

 

 

 

By:

 

 

 

 

 

Peter Pitsiokos 

 

 

 

 

Chief Operating Officer

 

                      

 

 

 

 

PURCHASER:

 

      April __, 2016

JAG ASSOCIATES, L.L.C.,

a Virginia limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Ambrish Gupta

 

 

 

Member  

 

 

 

 

 

ESCROW AGENT:

 

      April __, 2016 WALKER TITLE, LLC,  

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 
3

--------------------------------------------------------------------------------

 

 

AMENDED EXHIBIT L

 

Form of Master Lease

 

-----------------------------------------------------------------------------

-----------------------------------------------------------------------------

 

 

 

 

 

MASTER LEASE

 

 

Between

 

 

One Capital Partners, LLC,

 

 

as Landlord,

 

 

and

 

 

Virginia Healthcare Center, LLC,

 

 

as Tenant,

 

 

for

 

 

Space in the Complex Located at

 

 

10721 Main Street

Fairfax, Virginia 22030

 

 

 

May 4, 2016

 

 

 

-----------------------------------------------------------------------------

-----------------------------------------------------------------------------

 

 
4

--------------------------------------------------------------------------------

 

 

Basic Lease Provisions

of the

Master Lease

Between

 

One Capital Partners, LLC, as Landlord

 

And Virginia Healthcare Center, LLC, as Tenant

 

The following basic terms of the Lease (herein called the "Basic Lease
Provisions") between Landlord and Tenant are an integral part of and are
incorporated by reference into this Lease:

 

 

A.

“Complex:” The Complex consists of two (2) buildings (each a “Building”),
containing a total of 58,109 square feet of rentable space and related
improvements known as:

 

10721 Main Street

Fairfax, Virginia 22030

 

 

B.

"Premises:" The Premises shall consist of the amount of vacant rentable square
feet as of the Effective Date located in the Complex as of the Effective Date
that is required to bring the pro forma occupancy level of the Complex to 55,204
rentable square feet, which is ninety five percent (95%). The parties stipulate
that the agreed rentable square feet of the Premises as of the Effective Date is
3,852 rentable square feet, and there shall be no right to re-measure the
initial calculation of the rentable area comprising the Premises.

 

The Premises shall be subject to reduction in size during the Lease Term,
pursuant to Section 1.3(b)(ii).

 

 

C.

“Lease Term:” The Lease Term shall be two (2) years.

 

Renewal Term(s): There shall be no renewal term.

 

 

D.

“Lease Commencement Date:” The Lease Commencement Date shall be May 4, 2016.

 

 

E.

"Rent Commencement Date:" The Rent Commencement Date shall be the Lease
Commencement Date.

 

 

F.

"Expiration Date:" The Expiration Date shall be May 3, 2018, unless sooner
terminated pursuant to Section 1.3(b)(ii).

 

 

G.

“Rent:” For the entire Lease Term, Rent shall be calculated at a rate of
Twenty-Two and 03/100 Dollars ($22.03) per rentable square foot comprising the
Premises, as adjusted pursuant to the Rent Credit described in Item N of these
Basic Lease Provisions and Section 1.3(b)(ii) of the Lease. There shall be no
escalation in Rent during the Lease Term.

 

 

H.

"Tenant's Proportionate Share:" The Tenant’s Proportionate Share shall be zero
percent (0.00%). Tenant shall not be required to pay a proportionate share of
operating expenses or real estate taxes.

 

 
5

--------------------------------------------------------------------------------

 

 

 

I.

“Security Deposit:” There shall be no security deposit.

 

 

J.

Addresses for Notices and Payments:

 

Tenant     :             Virginia Healthcare Center, LLC

49 Conklin Avenue

Cortlandt Manor, NY 10567

Attn: Pat Lara

 

Landlord:               One Capital Partners, LLC

7717 Carlton Place

McLean, Virginia 22102

Attn: Ambrish Gupta

 

 

K.

    “Guarantor:”     Gyrodyne, LLC, a New York limited liability company.

 

 

L.

“Broker:” Each of Landlord and Tenant represent to the other that it has not
been represented by a broker in connection with this Lease and that there are no
broker commissions due in connection with this Lease.

 

 

M.

“Use:” General office, including medical office, use.

 

 

N.

“Rent Credit:” Starting with the first quarterly installment of Rent, Tenant
shall receive a Rent Credit against the calculation of annual Rent in accordance
with Sections 1.3(b)(ii) and 3.2 of this Lease, and Tenant shall pay one quarter
of annual Rent due after application of such Rent Credit. Thereafter, Rent
Credits shall applied for every new tenant for the Premises that is substituted
for Tenant pursuant to Section 1.3(b)(ii) of this Lease for base rent payments
made at a rate of greater than $22.03 per annum. Such Rent Credits shall be
calculated at the time of each quarterly installment of Rent by first applying
the annualized credit for each new tenant paying base rent for a portion of the
Premises against annual Rent and then calculating the quarterly installment of
Rent then due.

 

 
6

--------------------------------------------------------------------------------

 

 

LEASE

 

This Lease is entered into and made to be effective as of May 4, 2016 (the
“Effective Date”), by and between the following parties: (1) One Capital
Partners, LLC, a Virginia limited liability company (hereinafter called the
"Landlord"), and (2) Virginia Healthcare Center, LLC, a Virginia limited
liability company (hereinafter called the "Tenant").

 

W I T N E S S E T H:

 

ARTICLE 1 -- LEASE OF THE PREMISES AND APPURTENANT RIGHTS

 

Section 1.1 -- Lease of the Premises. Landlord does hereby lease to Tenant, and
Tenant does hereby lease from Landlord, the Premises, to have and to hold the
same on the terms, conditions, covenants and provisions set forth in this Lease,
and the non-exclusive right to use the Common Areas (as hereinafter defined), in
common with other occupants and users of the Complex (as hereinafter defined),
subject to the terms and conditions of this Lease. This Lease and Tenant’s
rights hereunder are subject and subordinate to any laws, recorded restrictions,
easements and agreements affecting the Complex.

 

Section 1.2 -- Basic Lease Provisions. The basic terms of this Lease (the "Basic
Lease Provisions") are set forth on the schedule entitled "Basic Lease
Provisions,” which appears at the beginning of this instrument. The Basic Lease
Provisions is an integral part of and is incorporated by reference into this
Lease.

 

Section 1.3 -- Description of the Complex, the Premises and the Common Areas.

 

Section 1.3(a). The Complex. The “Complex” in which the Premises is located,
including the land, buildings and all other improvements thereon, is identified
in Item A of the Basic Lease Provisions. Landlord reserves the right at any
time, and from time to time, to make alterations to, and to build additional
stories on, the building in which the Premises is located, to construct other
buildings and improvements in the Complex, to enlarge or reduce the Complex, to
add decks or elevated parking facilities, and to sell or lease any part of the
land comprising the Complex for the construction thereon of building(s) or
improvements which may or may not be part of the Complex.

 

Section 1.3(b). The Premises.

 

(i)     The initial Premises consists of office suites listed on the "Exhibit A"
hereto, which is incorporated herein by this reference, and as more particularly
described in Item B of the Basic Lease Provisions.

 

(ii)     Notwithstanding the foregoing, Landlord shall, during the Lease Term,
have a continuing obligation to make commercially reasonable efforts to lease
all or a portion of the Premises at then-current market rates, as a priority
over leasing occupied space in the Building, except in the instance of renewals
of existing leases, and any presently occupied space that becomes available
during the Lease Term. As portions of the Premises become leased during the
Lease Term, Tenant’s obligation to pay Rent shall be reduced proportionately by
the amount of newly leased space. In conjunction with each quarterly installment
of Rent to be paid to Landlord by Tenant under this Lease, Landlord and Tenant
shall execute an amendment to this Lease reflecting (1) the identification of
portions of the Premises that became leased pursuant to this Section 1.3(b)(ii),
and correspondingly reducing the amount of rentable square feet of the Premises;
(2) the proportionate reduction of Rent due for the immediate quarterly
installment of Rent, as well as Rent due for the remainder of the Lease Term;
and (3) the amount of Rent Credit due to Tenant pursuant to Item N of the Basic
Lease Provisions and Section 3.2 of this Lease. If after the Effective Date
Landlord shall enter into a new lease with respect to other portions of the
Building in lieu of leasing all or a portion of the Premises in violation of
this Section 1.3(b)(ii), the Premises and all Rent due hereunder for the
Premises shall be ratably reduced in the manner provided in the immediately
preceding sentence.

 

 
7

--------------------------------------------------------------------------------

 

 

(iii)     In the event that all of the Premises becomes leased to one or more
third party tenants pursuant to Section 1.3(b)(ii), or in the event that Rent
Credits accrue pursuant to Item N of the Basic Lease Provisions and Section
1.3(b)(ii) of this Lease, in an amount that equals or exceeds $169,719.12 [3,852
rentable square feet multiplied by $22.03 per rentable square foot for 2 Lease
Years], (1) this Lease shall terminate; (ii) Tenant shall have no further
obligation to pay Rent, other than Rent which is otherwise due and payable prior
to the Expiration Date; and (iii) Landlord and Tenant shall have no further
obligations under this Lease except for those obligations contained herein that
are expressly stated to survive the expiration or earlier termination of this
Lease.

 

Section 1.3(c). The Common Areas. The term "Common Areas" means the areas which
are designed for use in common by tenants in the Complex and includes entrances,
exits and doors, lobbies, hallways, corridors and stairwells, elevators, public
restrooms, sidewalks, landscaped areas, driveways, parking areas, and such other
areas as may be designated by Landlord as part of the Common Areas. With respect
to the Common Areas, Landlord shall have the right to:

 

(i)     Close off any of the Common Areas to whatever extent required in the
reasonable opinion of Landlord to prevent a dedication of any of the Common
Areas or the accrual of any rights by any person or the public to the Common
Areas;

 

(ii)     Temporarily close any of the Common Areas for maintenance, alteration
or improvement purposes, or as necessary in the exercise of Landlord’s
reasonable judgment;

 

(iii)     Select, appoint or contract with any person or entity for the purpose
of servicing, operating, maintaining or repairing the Common Areas;

 

(iv)     Change the location, size, use, appearance, shape or nature of the
Common Areas; and/or

 

(v)     Institute one or more systems, including without limitation gates and
the designation of parking areas, for the control of parking at the Complex.

 

Landlord shall incur no liability as a consequence of the exercise of any of
Landlord’s rights set forth in Subsection 1.3(a) or this Subsection 1.3(c) or
the construction of any other alterations or additions to the Complex and the
improvements thereon, nor shall Tenant be entitled to any abatement or
diminution of Rent (as hereinafter defined) on account thereof. Any such action
shall not constitute an actual or constructive eviction, in whole or in part, or
relieve Tenant from any of its obligations under the Lease; provided however,
that, except as required by applicable law, Landlord shall exercise such rights
in such manner as will (i) not deprive Tenant of reasonable means of ingress and
egress to and from the Premises, in light of Tenant’s permitted use thereof,
(ii) reduce the usable square footage of the Premises, or (iii) materially
interfere with Tenant’s ability to utilize and enjoy the Premises for the uses
permitted hereby.

 

 
8

--------------------------------------------------------------------------------

 

 

ARTICLE 2 -- TERM AND POSSESSION

 

Section 2.1 – Term. Subject to Section 1.3(b)(iii) of this Lease, the term of
this Lease shall be for the period of years specified in Item C of the Basic
Lease Provisions (the "Term"); it shall begin on the Lease Commencement Date and
shall end at 11:59 p.m. on the Expiration Date, unless this Lease is terminated
earlier.

 

Section 2.2 -- Delivery of Possession. Tenant shall accept the Premises in its
AS-IS, WHERE-IS condition, with all faults and without representation or
warranty as to condition or fitness for Tenant’s use. Landlord shall use
commercially reasonable efforts to deliver possession of the Premises to Tenant
on the Lease Commencement Date.

 

Section 2.3 -- Surrender of the Premises. Upon the expiration or termination of
this Lease, Tenant shall vacate and surrender to Landlord the Premises, together
with all improvements and other property of Landlord, in broom-clean condition
and in good order, condition and repair, except for ordinary wear and tear and
fire or other damage that Tenant is not required to repair pursuant to Article 9
of this Lease. Tenant shall have no obligation to remove any personal property
or improvements within the Premises or to undertake any repair or demolition
thereof.

 

Section 2.4 -- Early Termination Option. Provided that there is no existing or
pending default by Tenant at the time of the exercise of the option herein
contained or on the effective date of the option provided below, Tenant may
terminate this Lease at the conclusion of the first (1st) lease year upon
providing not less than two (2) months’ prior written notice to Landlord;
provided, however, that Tenant shall be required to pre-pay all Rent due for the
second (2nd) lease year, and satisfy any other outstanding Rent and other
charges due to Landlord which have accrued pursuant to the terms of this Lease
but have not yet been paid.

 

ARTICLE 3 –RENT

 

Section 3.1 -- Rent. Tenant shall pay to Landlord, as Rent for the Premises from
and after the Rent Commencement Date, the amount of money per year specified in
Item G of the Basic Lease Provisions (the "Rent"), which amount (which shall be
subject to adjustment pursuant to Section 1.3(b)(2)) shall be due and payable in
arrears, without deduction or offset, in quarterly installments comprising three
(3) months’ Rent for each such installment on or before the anniversary of the
Rent Commencement Date. Specifically, Rent payments shall be due on August 4,
2016, November 4, 2016, February 4, 2017, May 4, 2017, August 4, 2017, November
4, 2017, February 4, 2018 and May 4, 2018, unless escalated in accordance with
Section 2.4 of this Lease.

 

 
9

--------------------------------------------------------------------------------

 

 

Section 3.2 – Rent Credit. Landlord and Tenant acknowledge that the size of the
Premises takes into account two (2) new leases which will commence after the
Effective Date of this Lease. Landlord and Tenant agree that Tenant shall
receive a Rent Credit for such leases equal to the amount of rent received
thereunder in excess of $22.03 per rentable square foot for those months during
the Lease Term in which such tenants pay base rent to Landlord. This initial
Rent Credit, which is subject to change based on additional rentals pursuant to
Section 1.3(b)(ii) of this Lease and the number of months during the Lease Term
in which all such new tenants pay base rent to Landlord, is estimated as
follows:

 

 

Tenant

 

RSF

 

Rent

 

Delta from $22.03

 

Annual Rent Credit

 

Active Family

 

1983

 

$25.50

 

$3.47

 

$6,881.01

 

Stone Springs

 

634

 

$25.50

 

$3.47

 

$2,199.98

 

Total YR 1 Credit (assuming 10 months of rent in first year)

             

$7,567.49

 

Total YR 2 Credit

         

2.50% Escalation

 

$9,308.02

 

Total Credit

             

$16,875.511

 

 

Section 3.3 -- Late Payment; Service Charge; Interest. In the event any Rent is
not received on or before the fifth (5th) day after the same is due, for each
and every such payment, Tenant shall pay a service charge equal to ten percent
(10%) of the amount not timely paid and shall bear interest from the date due,
at a per annum rate equal to (the “Default Rate”) four (4) percentage points,
plus the prime rate of JP Morgan Chase Bank (the "Prime Rate"), floating daily,
until paid. If any check is returned for insufficient funds, or any other
reason, Tenant shall pay to Landlord a processing fee of $100.00 plus any bank
charges, in addition to any late payment fee and interest charges.

 

ARTICLE 4 -- SECURITY DEPOSIT

 

Section 4.1 – Security Deposit. There shall be no security deposit requirement
in connection with this Lease.

 

If Tenant fully and faithfully complies with all the covenants, conditions, and
agreements of this Lease on Tenant's part to be performed, the amount of the
deposit, less any amounts withheld and itemized in writing by Landlord for
damage to the Premises beyond reasonable wear and tear, shall be returned by
Landlord to Tenant, within thirty (30) days after the time fixed for the
expiration of this Lease.

 

ARTICLE 5 – INTENTIONALLY OMITTED

 

 

 

ARTICLE 6 -- UTILITIES AND OTHER BUILDING SERVICES

 

Section 6.1 -- Basic Services. Landlord shall furnish to and within the Premises
and the Common Areas, without any cost to Tenant, the following utilities and
perform the following building services to the extent reasonably necessary for
Tenant's comfortable occupancy and use of the Premises for general office
purposes in accordance with the standards of an office building in Fairfax,
Virginia (except as may otherwise be required by law or directed by any
governmental authority or utility company), except as otherwise specified in
this Article 6: heat, ventilation and air conditioning between the hours of
7:00 a.m. to 6:00 p.m. on Monday through Friday and 7:00 a.m. to 1:00 p.m. on
Saturday of each week, except on the "holidays" (hereinafter specified);
electric current for lights and light office machines; water for drinking and
lavatory purposes; elevator service; cleaning and janitorial service (Monday
through Friday); replacement of components for lights to the extent necessary as
a result of normal usage; and maintenance and repairs to the extent specified in
Article 8 of this Lease. Landlord shall furnish and replace the light bulbs,
starters, ballasts, and other component parts of the building’s standard
fluorescent light fixtures. As used in this Section 6.1, the term "holidays"
means the following holidays or the days on which the holidays are designated
for observance: New Year's Day, Memorial Day, July the Fourth, Labor Day,
Thanksgiving Day, and Christmas Day.

 

 

--------------------------------------------------------------------------------

1Subject to increase if additional new tenants are identified pursuant to Item N
of the Basic Lease Provisions and Section 1.3(b)(ii) of this Lease.

 

 
10

--------------------------------------------------------------------------------

 

 

Section 6.2 -- Interruption of Services. Any one or more of the utilities or
building services specified in Section 6.1 may be interrupted or diminished
temporarily by Landlord or other persons until certain repairs, alterations, or
other improvements to the Premises or other parts of the Complex can be made or
by any event or cause which is beyond Landlord's reasonable control, including
any rationing or curtailment of utility services; that Landlord does not
represent, warrant or guarantee to Tenant the continuous availability of such
utilities or building services; and that any such interruption shall not be
deemed or construed to be an interference with Tenant's right of possession,
occupancy and use of the Premises nor a constructive eviction of Tenant, shall
not render Landlord liable to Tenant for damages or entitle Tenant to any
reduction of Rent, and shall not relieve Tenant from its obligation to pay Rent
and to perform its other obligations under this Lease.

 

Section 6.3 -- Payment for Services. Tenant shall be responsible for all charges
for telephone and telecommunications services ordered by it. The cost of all
utilities and building services specified in Section 6.1 shall be borne fully by
Landlord.

 

ARTICLE 7 -- USE OF THE PREMISES

 

Section 7.1 -- Covenants Regarding Use. Tenant shall do all of the following:

 

Section 7.1(a). Specific Use. Tenant does not intend to occupy the Premises.
Should Tenant desire to physically occupy the Premises during the Lease Term,
Tenant shall provide Landlord with written notice ten (10) days prior to
Tenant’s occupation of the Premises.

 

Section 7.1(b). Waste. Tenant shall not intentionally commit in or on the
Premises or the Complex any act of waste, including any act which might deface,
damage or destroy the Premises or the Complex or any part thereof.

 

Section 7.2 -- Entry Into and Inspection of the Premises Landlord, its employees
and agents, and any existing or prospective mortgagee, purchaser or tenant of
the Complex, shall have the right to enter into the Premises or any part
thereof, for the purposes of examining or inspecting the same, showing the same
to existing or prospective purchasers, mortgagees or tenants, performing
cleaning and janitorial services, and making such repairs, alterations or other
improvements to the Premises or other parts of the Complex as Landlord considers
to be necessary or desirable, or to exercise any right or remedy. Any such entry
may be made (i) at any time without notice in the event of any emergency, or
(ii) otherwise upon reasonable notice to Tenant (. Such entry may be made after
normal business hours. If Tenant or its employees are not present to open an
access door and permit such entry into the Premises at any such time, Landlord
and its employees and agents may enter the Premises by means of a master or pass
key, or otherwise. Landlord shall not be liable to Tenant for any such entry,
nor shall any such entry be deemed or construed to constitute an interference
with Tenant's right of possession or entitle Tenant to any reduction of Rent;
provided that Landlord shall use commercially reasonable efforts to minimize
interference with Tenant's business operations.

 

 
11

--------------------------------------------------------------------------------

 

 

ARTICLE 8 – MAINTENANCE AND IMPROVEMENTS

 

Section 8.1 -- Maintenance and Repair by Landlord. Landlord shall, at Landlord’s
sole cost and expense, maintain in good order and condition the entirety of the
Complex, except for those obligations required of other tenants within the
Complex pursuant to their respective leases. Tenant shall have no maintenance or
repair obligations in connection with the Complex, the Building or the Premises.

 

Section 8.2 -- Alterations and Other Improvements. Tenant shall not make any
alterations or other improvements to the Premises.

 

ARTICLE 9 -- DESTRUCTION OR DAMAGE

 

Section 9.1 -- Destruction or Damage. If the Complex or the Premises should be
destroyed or damaged by fire or other casualty, then Landlord may, within sixty
(60) days after the date of such casualty, terminate this Lease by giving
written notice to Tenant of such termination. If Landlord does not terminate
this Lease, then Landlord shall restore the Complex and the Premises, and this
Lease shall continue in full force and effect for the remainder of the Term.
Anything contained in this Article 9 to the contrary notwithstanding, in the
event (a) the damage is not covered by Landlord's insurance, or (b) the holder
of any mortgage on the Complex requires that the insurance proceeds be applied
to the indebtedness secured by such mortgage, then Landlord shall have the right
to terminate this Lease by giving written notice thereof to Tenant within thirty
(30) days after Landlord learns that such damage is not covered by its
insurance, or thirty (30) days after Landlord learns of such requirement from
said mortgage holder, as the case may be.

 

Section 9.2 – Restoration. If the Complex or the Premises have been destroyed or
damaged by fire or other casualty, but this Lease has not been terminated as
provided in Section 9.1, then Landlord shall, at its expense, repair,
reconstruct, and otherwise restore (i) the Complex to its condition immediately
preceding such destruction or damage; and (ii) the Premises to a warm shell
condition, plus such part of the Common Areas as may be necessary to provide
access to the Premises, and Tenant shall have no obligation to restore, or incur
any cost for the restoration or reconstruction of, any portion of the Premises.
Unless the Lease is terminated by Landlord pursuant to Section 9.1, there shall
be no abatement of Rent.

 

ARTICLE 10 -- LIABILITY AND INDEMNIFICATION

 

Section 10.1 -- Tenant's Indemnity. Subject to Section 11.3, Tenant agrees to
indemnify, defend and hold Landlord harmless from claims for personal injury,
death or property damage arising from incidents occurring in, on or about the
Complex which are caused by the gross negligence, willful misconduct, acts or
omissions of Tenant or anyone for whom Tenant is legally responsible, including,
without limitation, its employees, agents, contractors and invitees and all
costs, liabilities, claims and expenses (including attorneys' fees and costs)
arising therefrom.

 

Section 10.2 -- Landlord's Indemnity. Subject to Sections 10.3 and 11.3,
Landlord agrees to indemnify, defend and hold Tenant harmless from claims for
personal injury, death or property damage arising from incidents occurring in or
about the Premises or the Complex which are caused by the negligence, willful
misconduct, acts or omissions of Landlord or anyone for whom Landlord is legally
responsible, including, without limitation, its employees, agents, contractors
and invitees and all costs, liabilities, claims and expenses (including
attorneys' fees and costs) arising therefrom.

 

Section 10.3 -- Waiver of Landlord’s Liability. Landlord shall not be
responsible or liable to Tenant for any interruption of business or any loss or
damage that may be occasioned by or through the acts or omissions of persons or
entities occupying adjoining premises or any part of the Complex.

 

 
12

--------------------------------------------------------------------------------

 

 

ARTICLE 11 -- INSURANCE

 

Section 11.1 -- Landlord's Insurance. Landlord shall keep in force a property
insurance policy on the Complex, including the Premises, including rent loss
coverage. Landlord shall obtain, carry and keep in force a policy of
comprehensive or commercial general liability insurance which shall insure
Landlord against any liability or claim for personal injury, wrongful death or
property damage for which it is responsible under this Lease or by law with a
policy limit of at least $2,000,000.00. The cost of Landlord's insurance and any
deductibles shall be fully borne by Landlord.

 

Section 11.2 -- Tenant's Insurance. Tenant may, at its expense, obtain, carry
and keep in force a policy of comprehensive or commercial general liability
insurance which shall be issued by an insurance carrier authorized to transact
business in the State where the Premises is located and acceptable to Landlord,
which would insure both Tenant, Landlord, and, if requested, Landlord's lessor
and mortgagor as their interests may appear, in the following minimum amounts,
respectively:

 

(i)

Comprehensive or commercial general liability insurance    Not less than
$2,000,000

 

Such insurance policy shall be on an occurrence basis, name Landlord as an
additional insured and provide that it may not be amended or canceled upon less
than thirty (30) days' prior written notice to Landlord. Upon request of
Landlord, Tenant shall furnish to Landlord a certificate of insurance evidencing
such coverages.

 

Section 11.3 -- Waiver of Subrogation. Subject to Section 11.1, each party
hereby waives claims arising in any manner in its ("Injured Party's") favor and
against the other party for loss or damage to the Injured Party's property
located at or within or constituting a part or all of the Premises or the
Complex regardless of the negligence of the parties. This waiver applies to the
extent the loss or damage is covered by the Injured Party's insurance or the
insurance the Injured Party is required to carry under this Article 11,
whichever is greater. This waiver also applies to each party's directors,
members, officers, employees, shareholders, members, partners and agents. Since
this mutual waiver will preclude the assignment of any such claim by subrogation
or otherwise to an insurance company, each party shall give to its insurance
carrier written notice of the waiver of subrogation contained in this
Section 11.3, and shall have its insurance policy properly endorsed, if
necessary, to prevent the invalidation of such policy by reason of such waiver
of subrogation. For purposes of the foregoing waiver, the amount of any
deductible applicable to any loss or damage shall be deemed covered by, and
recoverable by the insured under, the applicable insurance policy.

 

ARTICLE 12 -- ASSIGNMENT AND SUBLETTING

 

Section 12.1 – Assignment and Subletting. Tenant shall not assign this Lease,
sublet the Premises, or otherwise transfer any interest in this Lease or the
Premises, or any part thereof, or permit the occupancy of all or any part of the
Premises by any third party, whether by operation of law or in connection with a
merger or consolidation or otherwise (individually and collectively, a
“Transfer”), without in each case securing Landlord’s prior written consent. Any
transfer of a 10% or greater ownership or voting interest in Tenant shall be
deemed a Transfer and require Landlord's consent as set forth herein. Landlord's
consent to any Transfer shall not be deemed a consent to any further Transfer,
each of which shall require Landlord's consent as set forth herein. In no event
shall any Transfer release Tenant from the faithful performance of its
obligations under this Lease. Simultaneously with requesting Landlord’s consent
to any Transfer, Tenant shall deliver to Landlord all relevant information
concerning the transferee, including, without limitation, financial information,
names, addresses, business experience, transaction summary and consideration to
be paid. In addition, upon request by Landlord, Tenant shall promptly send to
Landlord any additional information requested by Landlord. Any attempted
Transfer in violation of this Article shall be null and void ab initio and of no
force or effect, provided that Landlord may in all events, at its option,
collect rent and other amounts from any actual or purported Transferee.

 

 
13

--------------------------------------------------------------------------------

 

 

ARTICLE 13 -- DEFAULTS AND REMEDIES

 

Section 13.1 -- Default by Tenant. If (i) Tenant fails to pay any portion of
Rent within five (5) days after the same is due shall constitute a default under
this Lease, or (ii) Tenant shall, after having been given not less than thirty
(30) days prior written notice of any other violation or breach of this Lease,
violate or fail or neglect to keep and perform any of the covenants, conditions
and agreements herein contained on the part of the Tenant to be kept and
performed, then Tenant shall be in default under this Lease. Notwithstanding the
foregoing, Landlord shall provide to Tenant not more than twice in any Lease
year, written notice of any such monetary default, and Tenant shall have the
right to cure such default within ten (10) days of Tenant’s receipt of such
notice.

 

Section 13.2 -- Remedies of Landlord. If a default by Tenant has occurred beyond
any applicable cure period as provided in Section 13.1, then Landlord may
terminate this Lease, including Tenant's right of possession of the Premises and
any other right afforded to Tenant under this Lease, at any time after the
occurrence of Tenant's default, by giving to Tenant written notice of such
termination, provided that Tenant shall remain liable for the amounts set forth
herein notwithstanding such termination. If Landlord should so terminate this
Lease, then Tenant shall pay to Landlord the sum of (i) Rent due up to the date
of such termination, and (ii) the total Rent due for the remainder of the Lease
Term, and (iii) any other charges due and payable to Landlord in accordance with
the terms of this Lease.

 

Section 13.3 -- Limitations on Landlord's Liability. If Tenant provides Landlord
with a written notice that Landlord is in default under this Lease, and Landlord
does not cure such default within ten (10) days, and if Tenant should, as a
consequence thereof, recover a money judgment against Landlord, then Tenant
shall look solely to Landlord's right, title and interest in and to the Complex
for the collection of such judgment, it being agreed that no other property of
Landlord or its partners, members and shareholders shall be subject to levy
under any attachment, execution, or other legal process for the satisfaction of
Tenant's judgment, and that Landlord or its partners, members and shareholders
shall not be personally liable for any deficiency.

 

Section 13.4 -- Non-Waiver of Defaults and Remedies. The failure or delay by
either party, at any time after a default has occurred, to exercise or enforce
any of the rights, remedies and obligations shall not be deemed or construed to
be a waiver of any such default, right, remedy or obligation or to affect the
right of a party thereafter to exercise or enforce each and every such right,
remedy and obligation. No waiver of any default shall be deemed or construed to
be a waiver of any other default, and no such waiver shall be valid or binding
upon a party unless it is set forth in a written instrument signed by such
party. The receipt by Landlord of less than the full Rent due at the time shall
not be deemed or construed to be other than the receipt of a payment on account
of the Rent then due, nor shall any statement on or in any letter accompanying
Tenant's check be deemed or construed to be an accord and satisfaction; and
Landlord may accept such payment without prejudice to Landlord's right to
recover the remaining balance of the Rent then due or to pursue any of its other
rights and remedies. No act or failure to act by Landlord or its employees or
agents shall be deemed or construed to be an acceptance of a surrender of the
Premises, and no agreement to accept such a surrender shall be valid or binding
upon Landlord unless it is set forth in a written instrument signed by Landlord.

 

Section 13.5 -- Attorneys' Fees. If either party should default in the
performance of any of its obligations under this Lease (beyond any applicable
notice and cure period) and the other party should employ one or more attorneys
to assist it in enforcing its rights and remedies, the defaulting party shall
reimburse the other party (provided such party is not also in default beyond any
applicable notice and cure period) for the attorneys' fees paid or incurred by
it in connection therewith, regardless of whether suit is filed or whether this
Lease shall have been terminated, it being agreed that this obligation shall
survive such termination.

 

 
14

--------------------------------------------------------------------------------

 

 

Section 13.6 -- Waiver of Trial by Jury. Landlord and Tenant waive their right
to trial by jury in any action, proceeding or counterclaim brought by either of
the parties hereto against the other (except for personal injury or property
damage) on any matters whatsoever arising out of or in any way connected with
this Lease.

 

ARTICLE 14 -- EMINENT DOMAIN

 

Section 14.1 – Taking. The terms "eminent domain," "condemnation," "taken," and
the like in this Article 14 include takings for public or quasi-public use and
private purchases in place of condemnation by any authority authorized to
exercise the power of eminent domain. If the entire Premises or the portions of
the Complex required for reasonable use of the Premises are taken by eminent
domain, this Lease shall automatically terminate on the earlier of: (a) the date
title vests in the condemning authority, or (b) the date Tenant is dispossessed
by the condemning authority. If there is a partial taking and this Lease
continues, then this Lease shall terminate as to the part taken and the Rent
shall be equitably reduced.

 

Section 14.2 -- Termination by Landlord. If title to a part of the Complex other
than the Premises is condemned, and, in Landlord's reasonable opinion, the
Complex should be restored in a manner that materially alters the Premises,
Landlord may terminate this Lease by giving notice to Tenant.

 

Section 14.3 -- Awards and Damages. Landlord reserves all rights to damages paid
because of any partial or entire taking of the Premises. Tenant assigns to
Landlord any right Tenant may have to the damages or award. Further, Tenant
shall not make claims against Landlord or the condemning authority for damages.

 

Section 14.4 -- Temporary Condemnation. If part or all of the Premises are
condemned for a period of time ("Temporary Condemnation"), this Lease shall
remain in effect and Rent shall not be abated. Landlord shall receive the entire
award for any Temporary Condemnation.

 

ARTICLE 15 -- GENERAL AND MISCELLANEOUS PROVISIONS

 

Section 15.1 -- Notice; Time of the Essence. Any notice or other communication
required or permitted to be given to a party under this Lease or by law shall be
in writing, unless otherwise specified herein, and may be delivered in person or
by overnight courier which provides evidence of receipt to such party at the
address specified in Item J of the Basic Lease Provisions. Any such notice shall
be deemed to have been given as follows: (i) when sent by overnight courier, as
of the earlier of receipt or the first (1st) business day after deposit with the
overnight courier, and (ii) when delivered by any other means, upon receipt.
Either party may change its address for notice by giving written notice thereof
to the other party. Time is of the essence with respect to each and every
obligation under this Lease.

 

 
15

--------------------------------------------------------------------------------

 

 

Section 15.2 -- Subordination and Attornment. Tenant agrees that this Lease is
and shall be subordinate to any mortgages, deeds of trust, superior leases and
ground leases that are now, or may hereafter be placed, upon the Premises or to
which the Premises are subject and to any and all advances to be made
thereunder, and to the interest thereon, and all renewals, replacements,
modifications, amendments and extensions thereof. Tenant also agrees that any
mortgagee or beneficiary may elect to have this Lease constitute a prior lien to
its mortgage or deed of trust, and in the event of such election and upon
notification by such mortgagee or beneficiary to Tenant to that effect, this
Lease shall be deemed prior in lien to such mortgage or deed of trust, whether
this Lease is dated prior to or subsequent to the date of said mortgage or deed
of trust. Tenant agrees that upon the request of Landlord, or any mortgagee,
lessor or beneficiary, Tenant shall execute whatever instruments may be
reasonably required by Landlord or by any mortgagee, lessor or beneficiary to
carry out the intent of this Section. In the event of the cancellation or
termination of any superior lease, (1) this Lease and all of the rights of
Tenant pursuant to this Lease shall remain in full force and effect, except that
the lessor under any applicable superior lease shall be deemed to be 'Landlord',
or at the request of such lessor or Tenant, such lessor and Tenant shall enter
into a direct lease upon the same terms and conditions set forth in this Lease,
(2) Tenant agrees to be bound to such lessor under all provisions of this Lease
for the balance of the Term with the same force and effect as if such lessor was
the original 'Landlord' under this Lease, and (3) Tenant shall perform and
observe its obligations under this Lease, and Tenant shall attorn to and
recognize such lessor as its 'Landlord' under this Lease. In the event of
foreclosure, or conveyance by deed in lieu of foreclosure, or exercise of the
power of sale under any mortgage and/or deed of trust, or in the event Landlord
sells, conveys or otherwise transfers its interest in the Land or any portion
thereof containing the Premises or in the event that any superior lease is
terminated, this Lease shall remain in full force and effect and Tenant hereby
attorns to, and covenants and agrees to execute an instrument in writing
reasonably satisfactory to the new owner or lessor whereby Tenant attorns to
such successor in interest and recognizes such successor as the 'Landlord' under
this Lease, provided, however, that such successor shall not be bound by any
payment of Rent for more than three (3) months in advance, any security deposit,
or any prior default by Landlord. Upon request by Tenant, Landlord shall use
good faith efforts to secure from the holder of any mortgage affecting the Land
a written agreement wherein the holder agrees that so long as Tenant is not in
default of its obligations under this Lease beyond any applicable notice and
cure period the holder shall recognize Tenant's rights under this Lease. Rent
due under this Lease shall not be paid more than three (3) months in advance,
and shall, upon receipt of written notification from the holder of the mortgage,
deed of trust or superior lease, be paid by the Tenant directly to such holder
until the Tenant receives other written instructions from such holder.

 

Section 15.3 -- Tenant Estoppel Certificate. If requested by Landlord, Tenant
shall, within fifteen (15) days thereafter, execute and deliver to Landlord, or
to any person or entity named by Landlord, a tenant estoppel certificate which
states that this Lease is in full force and effect and unmodified (or, if
modified, stating the nature of such modification), the amount of Rent, and the
date to which Rent has been paid, that there are not, to Tenant's knowledge, any
existing defaults (or specifying such defaults if any are so claimed), and such
other matters as are typically covered by such a certificate or as may be
reasonably requested by Landlord.

 

Section 15.4 -- Choice of Law; Jurisdiction. This Lease shall be governed by and
construed in accordance with the laws of the Commonwealth of Virginia without
regard to its conflicts of law rules. Landlord and Tenant hereby agree that the
exclusive jurisdiction and venue for any dispute arising out of this Lease are
the State Courts of the Commonwealth of Virginia located in Fairfax, Virginia
and the United States District Court for the Eastern District of Virginia,
Alexandria Division.

 

Section 15.5 -- Complete Agreement; Amendment; Severability. This Lease,
including all exhibits, addenda, and other documents attached or referred to
herein, all of which are incorporated by reference into this Lease, constitutes
the complete agreement between the parties with respect to the subject matter
hereof; it supersedes all previous understandings, if any, between the parties;
no oral or implied understandings, representations or warranties shall vary its
terms; and it may not be amended, other than by a written instrument executed
and delivered by both parties. The invalidity or unenforceability of any
provision of this Lease, in any particular respect, shall not affect the
validity and enforceability of any other provision of this Lease or of the same
provision in any other respect.

 

 
16

--------------------------------------------------------------------------------

 

 

Section 15.6 -- Successors and Assigns; Assignment; Sale of the Complex. This
Lease shall, subject to the provisions of Article 12, inure to the benefit of
and be binding upon the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns. Landlord may sell and convey
the Complex and assign its interest in this Lease at any time; and if Landlord
should do so, then Landlord shall be automatically released from liability for
the performance of its obligations under this Lease after the date of such
conveyance; and Tenant shall thereafter look for such performance solely to such
purchaser, who shall be deemed to have assumed all of such obligations, it being
agreed that such obligations shall be binding upon Landlord or its successors
and assigns only during and in respect of their respective periods of ownership
of the Land. The covenants, undertakings and agreements of Landlord hereunder
are not the personal obligations of Landlord and this Lease is entered into on
the express condition that any judgment obtained against Landlord in connection
with this Lease, the Premises, the Land and the Complex shall be satisfied only
from Landlord’s interest in the Land and any proceeds received from the sale
thereof.

 

Section 15.7 -- Captions; Pronouns; Gender; Definition of Person; Joint and
Several Obligations. All captions used in this Lease are for convenience only;
they do not form a substantive part of this Lease; and they shall not enlarge or
restrict any substantive provision of this Lease. A pronoun or any variation
thereof used in this Lease is deemed to refer to the masculine, feminine,
neuter, singular or plural, as the identity of the person may require. The term
"person," as used in this Lease, includes a corporation, partnership, limited
liability company, association, trust, estate, government, governmental agency
or other entity, as well as an individual or natural person. If two or more
persons should sign this Lease as Tenant, their obligations under it shall be
joint and several.

 

Section 15.8 – Recording. Neither this Lease nor any memorandum of this Lease
shall be recorded (other than in connection with the enforcement of a default
hereunder).

 

Section 15.9 -- Quiet Enjoyment. Landlord covenants with Tenant that if and so
long as Tenant pays the Rent, and is not otherwise in default hereunder, then
Tenant shall have the peaceful and quiet enjoyment, possession, occupancy and
use of the Premises without any interference from Landlord, its employees or
agents, or persons claiming a right of possession or tenancy granted to it by
Landlord, except to the extent otherwise provided in this Lease or by law.

 

Section 15.10 -- Broker's Commission. Tenant represents and warrants to Landlord
that there are no claims for brokerage commissions or finder's fees in
connection with this Lease, and Tenant agrees to indemnify Landlord and hold it
harmless from all liabilities arising from any such claim, including, without
limitation, the cost of attorneys' fees in connection therewith from any other
broker claiming through Tenant. The provisions of this Section shall survive the
expiration or termination of this Lease.

 

Section 15.11 -- Patriot Act. As an inducement to Landlord to enter into this
Lease, Tenant hereby represents and warrants that: (i) the Tenant is not, nor is
it owned or controlled directly or indirectly by, any person, group, entity or
nation named on any list issued by the Office of Foreign Assets Control of the
United States Department of the Treasury pursuant to Executive Order 13224 or
any similar list or any law, order, rule or regulation or any Executive Order of
the President of the United States as a terrorist, “Specially Designated
National and Blocked Person” or other banned or blocked person (any such person,
group, entity or nation being hereinafter referred to as a “Prohibited Person”);
(ii) Tenant is not (nor is it owned, controlled, directly or indirectly, by any
person, group, entity or nation which is) acting directly or indirectly for or
on behalf of any Prohibited Person; and (iii) neither Tenant (nor any person,
group, entity or nation which owns or controls Tenant, directly or indirectly)
has conducted or will conduct business or has engaged or will engage in any
transaction or dealing with any Prohibited Person, including without limitation,
any assignment of this Lease or any subletting or all or any portion of the
Premises or the making or receiving of any contribution or funds, goods or
services to or for the benefit of a Prohibited Person. In connection with the
foregoing, it is expressly understood and agreed that (x) any breach by Tenant
of the foregoing representations and warranties shall be deemed a default by the
Tenant under this Lease, and (y) the representations and warranties contained in
this Section shall be continuing in nature and shall survive the expiration or
termination of this Lease.

 

 
17

--------------------------------------------------------------------------------

 

 

Section 15.12 -- Parking. Parking is available in the parking facility of the
Complex (the “Parking Facility”) on an unreserved, non-exclusive basis. Landlord
reserves the right to institute restrictions on access to and the number of
parking spaces permitted for each tenant of the Complex, including Tenant, and
to assign the operation of the Parking Facility to a third-party operator.
Landlord may, in its sole discretion, implement a parking validation system for
patients or visitors of each tenant of the Complex, including Tenant.

 

Section 15.13 -- Guaranty of Lease. Gyrodyne, LLC, a New York limited liability
company, shall execute the Guaranty of Master Lease attached hereto as Exhibit
B.

 

 
18

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this instrument and
made it effective as of the date first written above, regardless of the actual
date of execution or delivery by either party.

 

 

 

 

TENANT:

 

       

Virginia Healthcare Center, LLC,

a Virginia limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

By:

Gyrodyne, LLC

Its sole member

 

 

 

 

 

 

 

 

 

 

 

    By:         Name: Peter Pitsiokos       Title: Chief Operating Officer  

 

 

 

 

LANDLORD:

 

       

One Capital Partners, LLC,

a Virginia limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Ambrish Gupta

 

 

Title:

Member

 

 

 
19

--------------------------------------------------------------------------------

 

 

EXHIBIT A TO MASTER LEASE

 

LIST OF SUITES COMPRISING THE INITIAL PREMISES

 

[DRAFTING NOTE: TO BE PROVIDED.]

 

 
20

--------------------------------------------------------------------------------

 

 

SAUL EWING DRAFT

04/22/2016

 

EXHIBIT B TO MASTER LEASE

 

 

 

MASTER LEASE GUARANTY

 

THIS MASTER LEASE GUARANTY is made as of May __, 2016, by Gyrodyne, LLC, a New
York limited liability company (“Guarantor”), in favor of One Capital Partners,
LLC, a Virginia limited liability company, its successors and assigns
(“Landlord”).

 

WITNESSETH:

 

A.     Landlord and Virginia Healthcare Center, LLC ("Tenant"), have entered
into a lease agreement dated this date (the “Lease”) wherein Tenant has leased
space located at 10721 Main Street, Fairfax, Virginia 22030 from Landlord and as
more fully described in the Lease.

 

B.     As partial consideration for the Lease, Landlord requires that Guarantor
guarantees the full performance of the Lease by Tenant, including the payment of
all rentals and other amounts to accrue thereunder.

 

NOW, THEREFORE, Guarantor covenants as follows:

 

1.     Guaranty. Guarantor, for itself and its successors and assigns,
unconditionally and irrevocably guarantees the prompt payment when due, or
whenever payment may become due under the terms of the Lease, all payments of
rent, additional rent, impositions, and all other charges, expenses and costs of
every kind and nature, which are or may be due now or in the future under the
terms of the Lease; and the complete and timely performance, satisfaction and
observation of the terms, covenants and conditions, rules and regulations and
related obligations arising by reason of the Lease, required to be performed,
satisfied or observed by Tenant.

 

Guarantor acknowledges that it will derive material economic benefit from and in
connection with the Lease, and that the execution and delivery of this Guaranty
is a condition precedent to Landlord’s approval, execution and delivery of the
Lease.

 

2.     Coverage of Guaranty. This Guaranty is a guaranty of payment and
performance and not merely collection and extends to any and all liability that
Tenant has or may have to Landlord pursuant to the terms of the Lease; provided,
however, that this Guaranty shall not expire until such time as all obligations
of Tenant to Landlord are paid and performed in full pursuant to the terms of
the Lease.

 

3.     Performance Guaranty. In the event that Tenant fails to perform, satisfy
or observe the terms and conditions of the Lease required to be performed,
satisfied or observed by Tenant, Guarantor will promptly and fully perform,
satisfy and observe the obligation or obligations in the place of Tenant.
Guarantor shall pay, reimburse and indemnify Landlord for any and all damages,
costs, expenses, losses and other liabilities, including reasonable attorney’s
fees and costs of suit, arising or resulting from the failure of Tenant to
perform, satisfy or observe any of the terms and conditions of the Lease;
provided, however, that Guarantor’s obligations under this Agreement shall be
limited to two (2) years of Base Rent and the costs associated with the recovery
of the same, including reasonable attorney’s fees not to exceed twenty-five
percent (25%) of the recovered Base Rent (“Guarantor’s Maximum Liability”).
Notwithstanding the foregoing, Guarantor’s Maximum Liability shall be reduced in
an amount equal to each installment of Rent that is timely paid under the Lease.

 

 
21

--------------------------------------------------------------------------------

 

 

4.     Waiver of Notices. Without notice to or consent from Guarantor, with the
mutual agreement of the parties to the Lease Landlord may amend, waive or modify
any of the terms or conditions of the Lease, any rules and regulations or
related Tenant obligations; or compromise, settle or extend the time of payment
of any amount due from the Tenant or the time of performance of any obligation
of Tenant. These actions may be taken by Landlord without discharging or
otherwise affecting the obligations of Guarantor.

 

5.     Unconditional Obligations. The liability of Guarantor is direct,
immediate, absolute, continuing, unconditional and unlimited except as otherwise
specified herein. The liability of Guarantor is coextensive with that of Tenant
and also joint and several with Tenant. Guarantor agrees that Landlord may
enforce this Guaranty without first exercising any right or remedy provided for
under the Lease or applicable law and legal action may be brought against
Guarantor and carried to final judgment either with or without making Tenant a
party thereto. Landlord may alternatively enforce this Guaranty concurrently
with, or at any time subsequent to, the exercise of any right or remedy under
the Lease or applicable law, and in furtherance of the foregoing, it is
expressly understood and agreed that Landlord’s exercise of any right or remedy
under the Lease or applicable law shall not discharge Guarantor from its
obligations under this Guaranty, such obligations being absolute and
unconditional, and Guarantor hereby specifically waives the benefits of any
statute or rule of law inconsistent with the terms hereof. Guarantor hereby
waives any and all rights which Guarantor has under Section 49-25 and 49-26 of
the Code of Virginia, as amended. Landlord shall not be required to pursue any
remedies it may have against Tenant or against any collateral as a condition to
enforcement of this Guaranty. Guarantor shall not be discharged or released by
reason of the discharge or release of Tenant for any reason, including a
discharge in Bankruptcy, receivership or other proceedings, a disaffirmation or
rejection of the Lease by a trustee, custodian, or other representative in
Bankruptcy, a stay or other enforcement restriction, or any other reduction,
modification, impairment or limitations of the liability of Tenant or any remedy
of Landlord. In the event that, pursuant to any insolvency, bankruptcy,
reorganization, receivership or other debtor relief law, or any judgment, order
or decision thereunder, Landlord must rescind or restore any payment, or any
part thereof, received by Landlord, any prior release or discharge from the
terms of this Guaranty given to Guarantor by Landlord shall be without effect,
and this Guaranty shall remain in full force and effect. It is the intention of
Tenant and Guarantor that Guarantor’s obligations hereunder shall not be
discharged except by Guarantor’s performance of such obligations and then only
to the extent of such performance. Notwithstanding anything to the contrary
contained in this Guaranty, Guarantor hereby unconditionally and irrevocably
waives, releases and abrogates any and all rights it may now or hereafter have
under any agreement, at law or in equity (including, without limitation, any law
subrogating the Guarantor to the rights of Landlord), to assert any claim
against or seek contribution, indemnification or any other form of reimbursement
from Tenant or any other party liable for payment of any or all amounts due
under the Lease for any payment made by Guarantor under or in connection with
this Guaranty or otherwise.

 

6.     Certificate of Existence. On ten (10) days’ written notice from Landlord,
Guarantor shall execute a certificate acknowledging and reaffirming this
Guaranty, its continued existence and that it remains binding and in full force
and effect.

 

 
22

--------------------------------------------------------------------------------

 

 

7.     Binding Effect. This Guaranty is binding upon Guarantor and its
successors and assigns, and is binding upon and shall inure to the benefit of
Landlord, its successors and assigns. No assignment or delegation by Guarantor
shall release the Guarantor of its obligations under this Guaranty. This
Guaranty shall bind the successors, assigns and legal representatives of
Guarantor. The term “Tenant” used in this Guaranty includes also the first and
any successive assignee or sublessee of Tenant.

 

8.     Modifications. This Guaranty contains the entire agreement between
Landlord and Guarantor with respect to the subject matter hereof and supersedes
all prior writings and oral agreements. This Guaranty may not be modified
orally, but only by a writing signed by both Guarantor and Landlord.
Modifications include any waiver, change, discharge, modification or
termination.

 

 

9.     Choice of Law; Jurisdiction. This Guaranty shall be governed by and
construed in accordance with the laws of Virginia applicable to agreements made
and to be wholly performed within Virginia. Landlord and Guarantor hereby agree
that the exclusive jurisdiction and venue for any dispute arising out of this
Guaranty or the Lease are the State Courts of the Commonwealth of Virginia
located in Fairfax County, Virginia and the Federal District Court located in
Fairfax County, Virginia.

 

10.     Waiver of Jury Trial. Guarantor hereby waives trial by jury in any
action brought on or with respect to this Guaranty or the Lease.

 

11.     Authority. Guarantor represents and warrants that this Guaranty has been
duly authorized by all necessary corporate action, if necessary, and has been
duly executed and delivered by a duly authorized officer, and constitutes
Guarantor’s valid and legally binding agreement.

 

12.     Invalidity. If any provision of this Guaranty or the application thereof
to any person, entity or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Guaranty shall not be affected thereby and
each remaining provision of the Lease shall be valid and enforceable to the full
extent permitted by the law.

 

13.     Notice. All notices or other communications required or permitted
hereunder shall be in writing, and shall be given by (i) any nationally
recognized overnight delivery service with proof of delivery sent to the
intended addressee at the address set forth below, or to such other address or
to the attention of such other person as the addressee will have designated by
written notice sent in accordance herewith, or (ii) electronic mail with
electronic confirmation of receipt, provided that a paper copy of such notice is
delivered pursuant to clause (i) above on the next Business Day. Unless changed
in accordance with the preceding sentence, the addresses for notices given
pursuant to this Agreement will be as follows:

 

If to Guarantor:                     Virginia Healthcare Center, LLC

c/o Gyrodyne, LLC

One Flowerfield, Suite 24

St. James, NY 11780

Attention:     Pat Lara

 

 
23

--------------------------------------------------------------------------------

 

 

If to Purchaser:                     One Capital Partners, LLC
7717 Carlton Place
McLean, VA 22102
Attention:     Ambrish Gupta


 

 

 

IN WITNESS WHEREOF, Guarantor has duly signed this Guaranty as of the date
stated above.

 

 

GUARANTOR

 

       

GYRODYNE, LLC

a New York limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Peter Pitsiokos, Chief Operating Officer

 

 

 

 

 



 

 

24